Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-7 are considered allowable over the prior art, as the closest prior art, exemplified by Yoshino (USP 10,629,173), does not explicitly teach a method of segmenting a musical composition into musical segments, wherein the musical composition comprises a sequence of X bars, where X is an integer greater than 1, the method comprising:
for each jth bar of the musical composition and for at least one (m, n) value combination where m, n > 0:
determining a first measure of similarity between the jth bar and a set of m bars that directly precede the jth bar in the musical composition;
determining a second measure of similarity between the jth bar and a set of n bars that directly succeed the jth bar in the musical composition; and one of:
if the first measure of similarity satisfies at least a first criterion and the jth bar is not a first bar of the musical composition for which j = 1, assigning the jth bar to a same musical segment as a (j-1)th bar that directly precedes the jth bar in the musical composition; or 
if the second measure of similarity satisfies at least a second criterion and the jth bar is not a last bar of the musical composition for which j = X, assigning the jth bar to a same musical segment as a (j+1)th bar that directly succeeds the jth bar in the musical composition.

Claims 8-12 are considered allowable over the prior art, as the closest prior art, exemplified by Yoshino, does not explicitly teach a method of segmenting a musical composition into musical segments, wherein the musical composition comprises a sequence of bars, the method comprising:
identifying, for at least one (m, n) value combination where m, n > 0, respective pairs of adjacent bars in the musical composition for which:
a first bar is correlated more strongly to a set of m bars that directly precede the first bar in the musical composition than to a set of n bars that directly succeed the first bar in the musical composition; and a second bar is correlated more strongly to a set of n bars that directly succeed the second bar in the musical composition than to a set of m bars that directly precede the second bar in the musical composition, wherein the first bar directly precedes the second bar in the musical composition;
assigning each respective first bar to a respective first musical segment; 
and assigning each respective second bar to a respective second musical segment.


Claims 13-19 are considered allowable over the prior art, as the closest prior art, exemplified by Yoshino, does not explicitly teach a method of segmenting a musical composition into musical segments, wherein the musical composition comprises a sequence of X bars, where X is an integer greater than 2, the method comprising:
for each jth bar of the musical composition and for at least one (m, n) value combination where  for a first (i = 1) bar of the musical composition m = 0, for a last (i = X) bar of the musical composition n = 0, and for all other bars (1 < i < X) of the musical composition m, n > 0:
determining a first measure of similarity between the jth bar and a set of m bars that directly precede the jth bar in the musical composition;
determining a second measure of similarity between the jth bar and a set of n bars that directly succeed the jth bar in the musical composition; and one of:
if the first measure of similarity satisfies at least a first criterion, assigning the jth bar to a first musical segment; or
if the second measure of similarity satisfies at least a second criterion, assigning the jth bar to a second musical segment.




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY DONELS whose telephone number is (571)272-2061.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JEFFREY . DONELS
Examiner
Art Unit 2837



/JEFFREY DONELS/Primary Examiner, Art Unit 2837